DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed October 16, 2020 claims 1, 2, 4-13, 16 and 16 have been amended and claims 17 and 18 are new. Claims 1 through 18 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires providing a “pre-compacted porous layer” however the specification as originally filed does not provide support for this limitation. Though the specification discloses providing a porous layer which can be formed from pre-compacted powder the specification does not provide adequate written description for the term “pre-compacted porous layer”.
Claim 11 fails to comply with the written description requirement because though the specification as originally filed discloses a layer of pre-compacted powder the specification does not provide support for the broader term of “pre-compacted material”.
Claim 17 fails to comply with the written description requirement because the specification as originally filed does not provide support for the porous layer being an array of micro-dots. Paragraphs 0049 and 0054 of the specification as originally filed only discloses that an array of micro-dots were a projectile and nowhere is there a disclosure that the porous layer on which a projectile was positioned was an array of micro-dots.
Claim 18 fails to comply with the written description requirement because the specification as originally filed does not provide support for the porous layer being foam. Paragraph 0049 of the specification as originally filed only discloses that a foam was a projectile and nowhere is there a disclosure that the porous layer on which a projectile was positioned was a foam.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are indefinite because it is not clear what is meant by the term “pre-compacted porous layer” since the claims do not require a compacting step and therefore it cannot be determined what form the “pre-compacted porous layer” has to take. For the purposes of this examination “pre-compacted porous layer” will be considered to be a porous layer which has not been subjected to a “compaction” process.
Claim 11 is indefinite because it is not clear what is meant by the term “pre-compacted material” because the claim does not require a compaction step and therefore it cannot be determined what form the “pre-compacted material” has to take. For the purposes of this examination “pre-compacted material” will be considered to be a material which has been subjected to a “compaction” process.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim requires that the laser had a fluence between 1 and 3 J/cm2, however parent claim 1 already requires this limitation and therefore claim 6 fails to further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce, Jr et al (U.S. Patent # 5,292,559).
Joyce teaches a process for laser driven propulsion in the form of laser transferring metal material/projectile (Abstract and Column 2 Lines 51-58). Momentum/propulsion of the metal/composite 12 was transferred to the metal/composite 12 through a pre-compacted material in the form of a laser absorptive polymer and that the fluences of the laser was below the vaporizing/melting temperature of the metal (Column 3 Line 40 through Column 4) and therefore the laser fluences was below plasma ablation threshold. Since Joyce does not teach a step of compacting the laser absorptive polymer layer the polymer layer of Joyce is considered “pre-compacted”.
	Joyce does not specifically teach that the laser fluence in the range between 1 and 3 J/cm2. However, section 2144.05.II.A of the MPEP does state, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Furthermore, Joyce teaches that laser fluence/density was a cause effective variable affecting the adhesion and imaging of the transferred material (Column 5 Lines 3-44).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal values for the laser fluence of Joyce through routine experimentation because the laser fluence affected the adhesion and imaging of the transferred material.


















Claims 1-9, 11, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (U.S. Patent # 5,725,989) in view of Narita et al (U.S. Patent # 6,194,347).
	In the case of claims 1, 2, 5 and 6, Chang teaches a method for accelerating a projectile in the form of thermal transfer of a projectile in the form of thermal transfer layer (Abstract and Column 3 Lines 40-53). The method of Chang comprised providing a metal layer having a first surface and a second opposite surface in the form of a light to heat conversions (LTHC) layer made of metal (Column 4 Lines 7-22 and 37-59). Chang further teaches having provided pre-compacted layer having a first surface and a second opposite surface in the form of an interlayer (Column 5 Lines 15-38). Chang further teaches having provided a projectile in the form of a thermal transfer layer (Column 7 Lines 22-35). Chang further teaches that the interlayer layer was between the metal/LTHC layer and the projectile/thermal transfer layer (Column 3 Lines 35-39) and therefore the inter layer was positioned with the first layer thereof in direct contact with the second surface of the metal/LTHC layer and the projectile/thermal transfer layer was positioned on the second surface of the low density/interlayer.
	Furthermore, Chang teaches having heated the metal/LTHC layer by exposing the layer to radiation which heated the layer but did not liquefy/melt and ionize/plasma ablate the metal (Column 4 Lines 7-22 and Column 8 Line 65 through Column 9 Line 6) wherein the radiation was a pulsed laser with a fluences in the range of about 0.01 to about 1 J/cm2 (Column 9 Lines 28-39 and Column 10 Lines 6-14).
	Chang teaches that the metal/LTHC layer had a thickness of 0.001 to 20 micrometer (Column 5 Lines 4-7), which overlapped with the claimed range of 1 to 50 micrometers and a interlayer thickness of 0.05 to 10 micrometers (Column 6 Lines 19-40), which overlapped with the claimed range of 10 to 100 micrometers. Furthermore, Chang teaches that the laser had a 2 (Column 9 Lines 28-39), which overlapped with the claimed range of 1 to 3 J/cm2. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Chang does not teach that the pre-compacted interlayer was porous. However, Chang does teach that the interlayer was used as a barrier layer to insulate/modulate the temperature attained in the thermal transfer layer (Column 5 Lines 49-56).
	Narita teaches a thermal transfer sheet comprising an intermediate layer which was porous and provided protection to the sheet from thermal and mechanical shock (Column 9 Lines 55-57 and Column 10 Lines 24-38).
	Based on the teachings of Narita, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the pre-compacted interlayer of Chang to be porous in order to provide protection from thermal and mechanical shock.
	As for claim 3, Chang teaches that a transparent layer/substrate was provided on the first surface of the metal/LTHC layer (Column 3 Line 66 through Column 4 Line 6).
	As for claims 4, as was discussed previously in the rejection of claim 2, Chang rendered obvious the claimed thickness ranges for the metal layer and low density layer by teachings a thickness range which overlapped with the claimed ranges. Furthermore, as was discussed in the rejection of claim 3, Chang teaches having provided a transparent layer on the first surface of the metal/LTHC layer. However, Chang does not teach that the transparent layer/substrate had a thickness in the range of 500 micrometers to 1 cm. Section 2144.05.II.A of the MPEP does state, “Generally, differences in concentration or temperature will not support the patentability of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Chang does teach that the transparent layer/film was selected to have appropriate optical properties and sufficient mechanical stability (Column 3 Line 66 through Column 4 Line 6).
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined an optimal thickness for the transparent layer of Chang through routine experimentation because the thickness of the film would have affected the optical properties and mechanical stability of the layer.
	As for claims 7, 8 and 17, as was discussed previously, it would have been obvious for the interlayer of Chang was porous as taught by Narita and Narita further teaches that the porous layer was formed of powder/particles which were micron sized and therefore micro-dots (Column 10 Lines 24-59) which had a selected pre-compaction density (Column 10 Lines 60-67 
	As for claim 9, Chang teaches that the interlayer/low density layer does not degrade or release from the metal/LTHC layer during heating of the LTHC layer (Column 5 Lines 49-56 and Column 6 Lines 46-56) and therefore the material of the metal/LTCH layer and of the low density layer/interlayer were selected for matching shock impedance.
	As for claim 18, Narita teaches an interlayer comprised of foam which provided thermal insulation to the sheet (Column 7 Lines 3-7).
	Based on the teachings of Narita, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the interlayer of Chang from foam in order to provide thermal insulation.



















Claims 1, 3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wolk et al (U.S. Patent # 6,270,944) in view of Chang and Narita et al.
	In the case of claims 1, 5 and 6, Wolk teaches a method for accelerating a projectile by thermally transferring a multicomponent transfer unit from a substrate to a receptor (Abstract and Column 2 Lines 47-60). The method of Wolk comprised providing a metal layer having a first surface and a second opposite surface in the form of a light-to-heat-conversion (LTHC) layer comprised of a metal film (Column 6 Line 61 through Column 7 Line 37 and Column 8 Lines 11-16). Wolk further teaches providing a pre-compacted layer having a first surface and a second opposite surface in the form of a release layer (Column 10 Lines 27-63). Wolk further teaches having provided a projective in the form of a transfer layer (Column 10 Line 64 through Column 11 Line 12).
	Though Wolk teaches that an interlayer 108 was positioned between the LTHC/metal layer 106 and the low density/release layer 112 Wolk teaches that the interlayer was optional (Column 5 Lines 47-58 and Figure 1A) and therefore Wolk teaches an embodiment wherein the first surface of the release layer was positioned on the second surface of the metal/LTHC layer and the transfer layer/projective was positioned on the second surface of the release layer.
	Furthermore, Wolk teaches that the metal/LTHC layer was heated to a temperature below the liquefaction and ionization/plasma ablation threshold by exposing the metal/LTHC layer to light energy/laser at a fluences in the range of about 0.01 to about 1 J/cm2 (Column 5 Lines 47-58 and Column 6 Lines 12-24), which overlapped with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
	Chang teaches a method for accelerating a projectile in the form of thermal transfer of a projectile in the form of thermal transfer layer (Abstract and Column 3 Lines 40-53) using a LTHC layer made of metal (Column 4 Lines 7-22 and 37-59). Chang further teaches having heated the metal/LTHC layer by exposing the layer to radiation which heated the layer but did not liquefy/melt and ionize/plasma ablate the metal (Column 4 Lines 7-22 and Column 8 Line 65 through Column 9 Line 6) wherein the radiation was a pulsed laser with a fluences in the range of about 0.01 to about 1 J/cm2 (Column 9 Lines 28-39 and Column 10 Lines 6-14).
	Based on the teachings of Chang, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used a pulsed laser in the process of Wolk because it was known in the art to use a pulsed laser to heat a metal/LTHC layer and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	Though Wolk in view of Chang teach a pre-compacted layer neither reference teach that the layer was porous.
	Narita teaches a thermal transfer sheet comprising an intermediate layer which was porous and provided protection to the sheet from thermal and mechanical shock (Column 9 Lines 55-57 and Column 10 Lines 24-38).
	Based on the teachings of Narita, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the pre-compacted release layer of Wolk in view of Chang to be porous in order to provide protection from thermal and mechanical shock.

	As for claims 7 and 8, Wolk teaches that the low density/release layer was a dispersion layer of particulate (Column 10 Lines 27-50) and therefore a layer of pre-compacted powder which would have inherently had a selected/initial density.
	As for claim 10, Wolk teaches that the low density/release layer was part of the projectile/transfer layer (Column 10 Lines 56-63).

Response to Arguments
Applicant’s arguments, filed October 16, 2020, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited prior art and new prior art necessitated by the amendments to the claims. As was discussed previously, claim 11 is still obvious in view of the teachings of Joyce and based on the teachings of Narita it would have been obvious to have formed the layers of Chang and Wolk as porous layers.
Applicant’s arguments regarding the restriction requirement are not persuasive for the reasons discussed in the previous Office Action. Furthermore, the process limitation disclosed in both the method claims and apparatus claims were known in the art, as discussed previously. Therefore, no special technical feature exists between the groups.
Applicant’s arguments against the 102 rejection of claim 11 by Joyce are persuasive but the reference still renders the claim obvious since it teaches that laser fluence was a cause effective variable. Applicant’s argument that Joyce teaches away from the claimed range is not In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123. Furthermore, applicant has not presented any evidence that the claimed range produced unexpected results over the prior art.
Applicant’s arguments regarding the laser fluence taught by Chang and Wolk are not persuasive because both references taught laser fluences which overlapped with the claimed range thereby rendering the claims obvious. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the creation of a pressure wave or heat wave) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
	Claims 1 through 11, 17 and 18 have been rejected. Claims 12 through 16 were previously withdrawn. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712